PER CURIAM.
1. In De Foe v. De Foe, 88 Or. 549 (169 Pac. 128, 172 Pac. 980), this court, speaking of the appearance of a district attorney without service of summons, or filing any pleading, said:
“While such appearance of the district attorney confers jurisdiction, it does not in the absence of some motion or other pleading filed by him, confer upon the state any right of appeal, or any right to be heard further in the case,” etc.
We still adhere to this statement of the law, and the motion to dismiss will be overruled.
Overruled.